DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-parallel fiber strands of claim 6 must be shown or the feature canceled from the claim.  While the fiber bundle 20 is shown within fig. 8, the fiber strands of the bundle are not clearly shown to be non-parallel. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “direction check member” in claim 4, and “micro capillary member” in claim 4
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
In this case, the “direction check member” will be interpreted as a groove or an equivalent that prevents movement toward the insertion direction (see application publication PGPUB, paragraph 0023, “at least one direction check member 14 is provided on an outer surface of the shunt 102 and is adapted to prevent the shunt 102 from moving toward the insertion direction, paragraph 0027, “The shunt 105 further comprises a plurality of groove shaped direction check members 13…”)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “tubular member made of bioactive silicate, glass being bioresorbable and water soluble, or fiber bundle”, and the claim also recites “wherein gaps in the bioactive silicate or gaps in the glass 
Similarly, claim 4 recites wherein the shunt is “made of bioactive silicate, glass being bioresorbable and water soluble, or fiber bundle”, and the claim also recites “wherein gaps in the bioactive silicate or gaps in the glass adapted to be bioresorbable and water soluble” which is the narrower statement of the range/limitation, since it omits the option of the shunt being made of a fiber bundle.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-3 are subsequently rejected by virtue of being dependent on claim 1, and claims 5-10 are subsequently rejected by virtue of being dependent on claim 4.
Claim limitation “micro capillary member” of claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The phrase “micro-capillary member” is recited within the specification, but one of ordinary skill in the art would not understand the scope of the limitation. For instance, the limitation could be interpreted as the shunt being capable of use within a capillary, the shunt being capable of moving fluid via capillary action, or the shunt being a micro-capillary that is used for optical connectors. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination, the claim will be interpreted as the shunt being capable of being inserted with a capillary of a patient.
Claims 5-10 are subsequently rejected by virtue of being dependent on claim 4.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claims 1 and 4, “a first end” was recited without recitation of a second end within the claims.
Regarding claim 1, “a shunt which is a tubular member made of bioactive silicate, glass being bioresorbable and water soluble, or fiber bundle” should read -a shunt which is a tubular member made of bioactive silicate, or glass being bioresorbable and water soluble, or a fiber bundle-
Regarding claim 4, “a shunt which is a micro capillary member made of bioactive silicate, glass adapted to be bioresorbable and water soluble, or fiber bundle” should read -a shunt which is a micro capillary member made of bioactive silicate, or glass adapted to be bioresorbable and water soluble, or a fiber bundle- 
In claim 6, line two, “a plurality of axial non-parallel hollow fiber bundle” should read -a plurality of axial non-parallel hollow fiber strands-, as there appears to be only one fiber bundle comprising of a plurality of fiber strands.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bene (US 20080161741 A1) in view of Rizk (US 20150182670 A1)
Regarding claim 1, Bene discloses a shunt which is a tubular member made of bioactive material (fig. 37A, paragraph 0073, “The ceramic is a bioinert, bioactive, and/or biocompatible material”, paragraph 0078, fig. 37A is described as another embodiment of the porous body recited in paragraph 0073 regarding the embodiment disclosed in fig. 36), the shunt including an insertion end and a first end (fig. 37A, the bottom would be the end inserted into the eye)
	Wherein gaps in the bioactive ceramic are served as at least one storage for storing medicines (paragraph 0077, “Specifically, the above embodiments can include drugs in the porous body materials which dissolve over time and are released into the eye”, the pores in the body material serve as storage for storing medicines),
	But fails to teach wherein the shunt is made of bioactive silicate.
However, Bene discloses wherein the ceramic used can be hydroxyapatite, and Rizk teaches wherein bioceramics such as hydroxyapatite were equivalent to bio-active glass for resorbable material (see Rizk, paragraph 0045, “Useful ceramics include bioceramics preferably resorbable bioceramics. Examples of resorbable bioceramics that can be incorporated into the constructs (to be laminated) include hydroxyapatite … bio-active glasses may also be used. Bioactive glasses include bioactive glasses composed of SiO2”, see Bene, paragraph 0073, “The ceramic is a bioinert, bioactive, and/or biocompatible material such as alumina or hydroxyapatite”) 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the shunt disclosed in Bene by making it out of bioactive glass, as taught by Rizk, for the purpose of providing a suitable material that can be accepted into the body of a patient, since Rizk discloses that both bioceramics and bio-active glasses were suitable materials for degradable implants (see Rizk, paragraph 0045), and since it has been held to be 
Regarding claim 2, Bene discloses wherein the shunt further comprises an axial channel 375 (fig. 37A, paragraph 0078, “In yet another embodiment of the porous bodies or filters in the above devices, a hollow or capillary action micro-device can be provided… porous fiber 373 surrounded by a plastic cylinder 375 within the channel of the implant or shunt”).
Regarding claim 3, Bene discloses a device further comprising a fiber 373 disposed through the axial channel (paragraph 0079, “the hollow or capillary action micro-device 370 can consist of an elongated porous filter… which secures at least one hollow, porous fiber 373 surrounded by a plastic cylinder 375 within the channel of the implant or shunt”, the porous fiber made of strands is inherently a fiber bundle), but fails to teach a fiber bundle.
However, Bene further discloses that the device can have at least one hollow, porous fiber 373 (paragraph 0079), thereby suggesting that the device can have multiple hollow porous fibers.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the hollow porous fiber disclosed in Bene to be a fiber bundle for the purpose of providing a larger filtering area for the device (paragraph 0079), and since it has been held that a mere duplication of parts would be of routine skill in the art.
Regarding claim 4, Bene discloses a bioactive material medicine carrier and shunt, comprising:
a shunt which is a micro capillary member (fig. 37A, the shunt is capable of being within the capillary of a patient) made of bioactive ceramic (paragraph 0073, “The ceramic is a bioinert, bioactive, and/or biocompatible material”, paragraph 0078, fig. 37A is described as another embodiment of the porous body recited in paragraph 0073 regarding the embodiment disclosed 
wherein gaps in the bioactive ceramic are served as a plurality of medicine storages for storing medicines (paragraph 0077, “Specifically, the above embodiments can include drugs in the porous filter or body materials which dissolve over time and are released into the eye.”, i.e., the pores of the material are used as medicine storages).
but fails to teach wherein the shunt is made of a bioactive silicate, wherein the shunt includes at least one direction check member disposed on an outer surface, and wherein the insertion end is tapered.
However, an embodiment of Bene disclosed in fig. 30 teaches a shunt 310 with a tapered insertion end (fig. 30, flanges 317 at distal end of device).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device disclosed in fig. 37A with a tapered insertion end, as taught in fig. 30, for the purpose of providing a suitable means of anchoring the device in the cornea or sclera (paragraph 0059).
Bene fails to teach wherein the shunt is made of a bioactive silicate, and wherein the shunt includes at least one direction check member disposed on an outer surface.
However, the embodiment disclosed in fig. 36 teaches a series of threads that act as direction check members (fig. 36, threads 369, see paragraph 0074).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the surface of the shunt disclosed in fig. 37A by adding the 
Bene fails to teach wherein the shunt is made of bioactive silicate.
However, Bene discloses wherein the ceramic used can be hydroxyapatite, and Rizk teaches wherein bioceramics such as hydroxyapatite were equivalent to bio-active glass for resorbable material (see Rizk, paragraph 0045, “Useful ceramics include bioceramics preferably resorbable bioceramics. Examples of resorbable bioceramics that can be incorporated into the constructs (to be laminated) include hydroxyapatite … bio-active glasses may also be used. Bioactive glasses include bioactive glasses composed of SiO2”, see Bene, paragraph 0073, “The ceramic is a bioinert, bioactive, and/or biocompatible material such as alumina or hydroxyapatite”) 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the shunt disclosed in Bene by making it out of bioactive glass, as taught by Rizk, for the purpose of providing a suitable material that can be accepted into the body of a patient, since Rizk discloses that both bioceramics and bio-active glasses were suitable materials for degradable implants (see Rizk, paragraph 0045), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 5, Bene discloses wherein the shunt further comprises a plurality of groove shaped direction check members on an intermediate portion of an outer surface (paragraph 0074, “Yet another engagement technique can use a number of protrusions, such as detents, indentations or tabs for fixation in the tissue”, see annotated fig 36 below).

    PNG
    media_image1.png
    526
    478
    media_image1.png
    Greyscale

Regarding claim 6, Bene discloses wherein the shunt further comprises an axial hollow fiber strand with a micro capillary effect (paragraph 0079, “the hollow or capillary action micro-device 370”), but fails to teach a plurality of axial non-parallel hollow fiber strands with micro capillary effect, and silent to wherein the hollow fiber strands are non-parallel.
However, Bene further discloses that the device can have at least one hollow, porous fiber 373 (paragraph 0079), thereby suggesting that the device can have multiple hollow porous fibers.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the hollow porous fiber disclosed in Bene to be a fiber bundle for the 
Bene is silent to wherein the hollow fiber strands are non-parallel.
However, it would have been an obvious matter of design choice to modify the hollow fiber strands to be non-parallel since the applicant has not disclosed that making the hollow fiber strands non-parallel solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with non-parallel fiber strands. 
Regarding claim 10, Bene discloses wherein the shunt is shaped as a bullet (fig. 37, the shunt has a generally bullet-like shape).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bene in view of Rizk as applied to claim 4 above, and in further view of Haffner (US 20150342875 A1).
Regarding claim 7, Bene, as modified by Rizk, disclose substantially the device disclosed in claim 4, but fails to teach wherein 8the medicine storages are arranged in a predetermined order or have different thicknesses and are arranged in a predetermined order. 
However, Haffner teaches a shunt (abstract) wherein the apertures of drug release are arranged in a predetermined order (paragraph 0053, “the at least one region of drug release comprises a plurality of apertures through the outer shell and positioned randomly or in a patterned array…).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the medicine storages disclosed in Bene by arranging them in a predetermined order, as suggested by Haffner, for the purpose of providing a suitable means of strategically providing medicine in a differential pattern depending on the target tissue to be treated (see paragraph 0206).
Regarding claim 9, Bene, as modified by Rizk, discloses wherein the bioactive silicate is adapted to degrade (see Rizk, paragraph 0045, “Useful ceramics include bioceramics preferably resorbable bioceramics… Bio-active glasses can also be used”), but is silent wherein the bioactive silicate is adapted to degrade, from inside to outside or outside to inside, in 24 hours, one month, six months or one to three years.
However, Haffner teaches that changing the thickness of the degradable material would change how long it takes for the material to degrade, and that a thickness of material can result in drug elution for a period of time from 12 to 24 months (see Haffner, paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the thickness of the bioactive silicate disclosed in Bene, as modified by Rizk, to have the material degrade in a year, as suggested by Haffner, for the purpose of providing a suitable means of continuously supplying medication without having to continuously refill the device
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bene in view of Rizk and Haffner as applied to claim 7 above, and in further view of Hingston (US 20110045055 A1)
Regarding claim 8, Bene, as modified by Rizk and Haffner, discloses substantially the device disclosed in claim 4, but fails to teach wherein each of the medicine storages includes at least one outer space, at least one inner space, and a plurality of dividing members each disposed between any two adjacent ones of the outer space and the inner space; and wherein the dividing members have the same or different thicknesses so as to take advantage of different biodegrading speeds to control time and amount of medicine being discharged.
However, the embodiment of Haffner disclosed in 18P shows a shunt embodiment with a medical storage area having one outer space (fig. 18P, space holding drug 62a), one inner 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the medical storage spaces disclosed in modified Bene by having an outer and inner space within the medicine storage spaces, as taught in embodiment 18P, for the purpose of providing a suitable means of separating different drugs or different concentrations of the same drug (see Haffner, paragraph 0153).
Bene, as modified by Rizk and Haffner, fails to teach dividing members between two adjacent sets of an outer space and an inner space, and is silent to wherein the dividing members have the same thickness.
However, Hingston teaches a stent (abstract) with dividing members between two medicine storages (claim 1, “a plurality of therapeutic-agent-containing regions comprising a therapeutic agent disposed over said substrate and spaced laterally relative to one another, and an inorganic biodisintegrable temporary barrier lair disposed over said substrate and said therapeutic region”, see annotated fig. 1 below).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the medicine storages disclosed in Bene, as modified by Haffner, to have dividing members between two medicine storages, as taught by Hingston, for the purpose of providing a suitable means of dividing the medicine and preventing a bolus dose at a specific target region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781